          Case 1:20-cv-00444-DAD-BAM Document 32 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     DARRYL BOND, et al.,                                  Case No. 1:20-cv-00444-DAD-BAM
 9
                     Plaintiffs,                           ORDER REGARDING JOINT MOTION
10                                                         TO EXTEND STAY OF DISCOVERY AND
             v.                                            ALL PRETRIAL DEADLINES
11
     C R BARD INCORPORATED, et al.,                        (Doc. No. 31.)
12
                     Defendants.
13

14
           On March 27, 2020, this case was transferred to this Court from the United States District
15
     Court for the District of Arizona. (Doc. No. 6.) On June 17, 2020, pursuant to the parties’
16
     stipulation, the Court continued the Initial Scheduling Conference in this case to September 16,
17
     2020 and stayed all discovery and pretrial deadlines until the Initial Scheduling Conference in
18
     order to allow the parties to engage in settlement discussions. (Doc. No. 24.) On September 10,
19
     2020, the Court granted a further continuance of the Initial Scheduling Conference and a further
20
     extension to the stay of all discovery and pretrial deadlines for an additional 90 days to allow the
21
     parties to facilitate and finalize the settlement of this case. (Doc. No. 30.) The Court continued the
22
     Initial Scheduling Conference to December 9, 2020, and reminded the parties of their obligation,
23
     pursuant to Local Rule 160, to immediately file a notice of settlement if this action has been
24
     settled or otherwise resolved by agreement of the parties. (Id.)
25
           Currently before the Court is the parties’ stipulation seeking to further continue the Initial
26
     Scheduling Conference and the stay of discovery and pretrial deadlines for an additional 60 days.
27
     (Doc. No. 31.) According to the parties’ stipulation, the continuance is necessary because the
28


                                                       1
          Case 1:20-cv-00444-DAD-BAM Document 32 Filed 12/02/20 Page 2 of 2


 1 parties will need two months to facilitate and finalize the settlement process for this case as well

 2 as numerous other related cases. (Id.)

 3         Upon consideration of the Parties’ JOINT MOTION TO EXTEND STAY OF DISCOVERY

 4    AND PRETRIAL DEADLINES, and for good cause appearing, IT IS HEREBY ORDERED that

 5    the Parties’ Motion is GRANTED. All discovery and all pretrial deadlines are hereby stayed and

 6    extended until the Initial Scheduling Conference. The Initial Scheduling Conference is continued

 7    to March 2, 2021, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A.

 8    McAuliffe. The parties shall file a Joint Scheduling Report at least one (1) full week prior to the

 9    Scheduling Conference. The parties shall appear at the Scheduling Conference with each party

10    connecting remotely either via Zoom video conference or Zoom telephone number. The parties

11    shall be provided with the Zoom ID and password by the Courtroom Deputy prior to the

12    conference. The Zoom ID number and password are confidential and are not to be shared.

13    Appropriate court attire required. If the parties file a notice of settlement prior to the conference,

14    then the conference will be vacated. However, if the parties are unable to reach a settlement, then

15    the conference will proceed.

16
     IT IS SO ORDERED.
17

18     Dated:     December 1, 2020                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                        2
